—Appeal by the defendant from a judgment of the County Court, Orange County (Byrne, J.), rendered February 15, 1994, convicting him of attempted murder in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant knowingly, voluntarily, and intelligently waived his right to appeal his conviction and sentence as part of his negotiated plea of guilty (see, People v Callahan, 80 NY2d 273). Thus, the defendant is precluded from claiming that the sentence imposed by the court was excessive (see, People v Callahan, supra; People v Sanchez, 198 AD2d 244).
*597The defendant further alleges that he is entitled to a credit toward his sentence for a 58-day period that he spent at a "secure rehabilitation center pursuant to a court order”. However, this claim is properly brought in a CPLR article 78 proceeding and not on direct appeal from a judgment of conviction (see, e.g., Matter of Gant v O’Keefe, 143 AD2d 460).
The defendant’s remaining contentions are either waived or without merit. Mangano, P. J., Rosenblatt, Pizzuto and Hart, JJ., concur.